DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



2.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Kanamura et al (US 2006/0009025 A1)  in view of Nishita et al. (US PGPUB 2006/0094248 A1) and Takigawa et al. (US PGPUB 2005/0191852 A1)

Regarding claim 1: Kanamura teaches in Fig. 1B-1D about a substrate processing method, comprising:
forming a silicon nitride film 31 having a thickness L2 ([0048]) and that is laminated on an etching target film 21 by supplying a film forming gas [0049 to a substrate [0045];

forming an opening in the silicon nitride film and the oxide layer by partially etching the silicon nitride film and the oxide layer along a resist pattern 43 until a portion of the etching target film is exposed on a surface of the substrate (Fig. 1C); and
etching the exposed etching target film 21 by supplying an etching gas containing halogen [0056] to the substrate while the remaining oxide layer covers the remaining silicon nitride film (Fig. 1D), 
wherein a thickness ratio of L1/L2 is equal to or smaller than 1/3.

Kanamura does not explicitly talk about wherein a thickness ratio of L1/L2 is equal to or smaller than 1/3.

Nishita teaches in Fig. 2-4 about oxidizing a surface of silicon nitride film where the thicknesses of the silicon nitride and formed silicon dioxide on the surface of silicon nitride can vary depending on processing parameters specially oxidation time and from Fig. 4 the ratio could be equal to or smaller than 1/3 for oxidation time less than 10 min (for 10 minutes it is shown 6nm thickness of SiO2/18nm thickness of SiN and therefore the ratio is 1/3)  depending on other conditions as shown. Takigawa also teaches in Fig. 1A and in [0025] about wherein a thickness ratio of L1/L2 of SiO2/SiN is smaller than 1/3.



Applicant’s arguments on 01/08/2021 “Applicant respectfully submits that the Examiner’s application and use of a ratio by using the thicknesses disclosed in Fig. 4 of Nishita in the Office Action is entirely based on impermissible hindsight bias”  and “the effect and result of Claim 1 (i.e., the TiN film 12 is etched while preventing the SiN film 13 from being etched, the etching selection ratio of the TiN film to the SiN film is increased, etching of the SiN film 13 by the etching gas is prevented while maintaining the characteristics as the SiN film) could not have been easily conceived” are not found persuasive. 

First of all there is no TiN material claimed in claim 1 for the etching target film. Kanamura teaches in [0050, [0054], [0056], [0057] about varying etching selectivity ratio and etching conditions for SiN/SiO2 and SiN/SiOC for the formation of grooves without dispersion of depth and with good controllability (Kanamura, [[0600]). Furthermore Nishita clearly teaches in Fig. 4 that by adjusting oxidation time less than 10 min (for 10 minutes it is shown 6nm thickness of SiO2/18nm thickness of SiN and therefore the ratio is 1/3) the ratio could be equal to or smaller than 1/3 achieved. Takigawa also teaches in Fig. 1A and in [0025] about wherein a thickness ratio of L1/L2 of SiO2/SiN is smaller than 1/3.Therefore the etching of SiN film would be prevented based on etching selectivity as an outcome of the conditions.

In response to Applicant’s argument that the examiner’s conclusion of obviousness is based on improper hindsight reasoning, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which within the level of ordinary skill at the time of invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.
In re McLaughlin, 443 F.2d 1392; 170 USPQ 209


3.	Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being obvious over Akinmade et al (US 2012/0187546 A1) in view of Yuasa et al (US 2013/0084712 A1) and Applicant Admitted Prior Art (AAPA), Nishita et al. (US PGPUB 2006/0094248 A1) and Takigawa et al. (US PGPUB 2005/0191852 A1).

Regarding claim 1: Akinmade teaches in Fig. 2-4 about a substrate 38 or (combined 38, 52, 54) (as no material or what type of substrate is claimed, in BRI any layer or combination of layer/support can be interpreted as a substrate) processing method, comprising:
forming a silicon nitride film 26 [0020]  having a thickness t1 laminated on an etching target film 30 [0011] by supplying a film forming gas to a substrate;
oxidizing a surface of the silicon nitride film to form an oxide layer 22 ([0021] teaches silicon dioxide) having a thickness t2 by supplying an oxidizing gas to the surface of the silicon nitride film; and


etching the exposed etching target film 34 (or 38) by supplying an etching gas containing halogen to the substrate ([0028] teaches plasma etching and [0020 teaches about chlorine to be used during this kind of etching. AAPA [0004] also evidenced about using chlorine-based gas for TiN etching) while the remaining oxide layer covers the remaining silicon nitride film (as shown).

Akinmande does not explicitly talk about oxidizing a surface of the silicon nitride film to form an oxide layer by supplying an oxidizing gas to the substrate, a silicon nitride film 31 having a thickness t1, an oxide layer 22 having a thickness t2, wherein a thickness ratio of t2/tl is equal to or smaller than 1/3.

Yuasa teaches in [0207] about oxidizing a surface of the silicon nitride film to form an oxide layer by supplying an oxidizing gas to the substrate.


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Yuasa’s teachings to Akinmade’s method to improve thickness uniformity or step coverage of an insulating film (Yuasa, [0008]).

SiO2/SiN is smaller than 1/3.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to apply Nishita’s known alternative method of oxidizing to form silicon dioxide on the surface of silicon nitride and to vary the thicknesses of silicon dioxide and silicon nitride layers depending on process parameters for outstanding heat resistance, insulating ability, etc. (Nishita, [0004] – [0005]).

Applicant’s arguments on 01/08/2021 “Applicant respectfully submits that the Examiner’s application and use of a ratio by using the thicknesses disclosed in Fig. 4 of Nishita in the Office Action is entirely based on impermissible hindsight bias”  and “the effect and result of Claim 1 (i.e., the TiN film 12 is etched while preventing the SiN film 13 from being etched, the etching selection ratio of the TiN film to the SiN film is increased, etching of the SiN film 13 by the etching gas is prevented while maintaining the characteristics as the SiN film) could not have been easily conceived” are not found persuasive. 

First of all there is no TiN material claimed in claim 1 for the etching target film. Kanamura teaches in [0050, [0054], [0056], [0057] about varying etching selectivity ratio and etching 2 and SiN/SiOC for the formation of grooves without dispersion of depth and with good controllability (Kanamura, [[0600]). Furthermore Nishita clearly teaches in Fig. 4 that by adjusting oxidation time less than 10 min (for 10 minutes it is shown 6nm thickness of SiO2/18nm thickness of SiN and therefore the ratio is 1/3) the ratio could be equal to or smaller than 1/3 achieved. Takigawa also teaches in Fig. 1A and in [0025] about wherein a thickness ratio of L1/L2 of SiO2/SiN is smaller than 1/3. Therefore the etching of SiN film would be prevented based on etching selectivity as an outcome of the conditions.

In response to Applicant’s argument that the examiner’s conclusion of obviousness is based on improper hindsight reasoning, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which within the level of ordinary skill at the time of invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.
In re McLaughlin, 443 F.2d 1392; 170 USPQ 209


Regarding claim 2: Akinmade in Fig. 2 and AAPA [0003] teaches wherein the silicon nitride film is a mask for etching the etching target film.

Regarding claim 4: Akinmade in Fig. 2 and AAPA [0004] teaches wherein the etching target film is a titanium nitride film.

Regarding claim 5: Yuasa teaches in [0207] wherein the oxidizing gas is an oxygen gas, and

wherein the oxidizing a surface of the silicon nitride film includes supplying the oxygen gas converted into plasma to the substrate.

Regarding claim 6: Yuasa teaches in [0097] and [0098] about wherein the oxide layer is laminated by repeating the forming a silicon nitride film and oxidizing a surface of the silicon nitride film a plurality of times.

Response to Arguments
4.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding claim 1:  The office still rejects the claims on the same ground of rejection as described in the previous office action. To clarify further,
Applicant’s arguments on 01/08/2021 “Applicant respectfully submits that the Examiner’s application and use of a ratio by using the thicknesses disclosed in Fig. 4 of Nishita in the Office Action is entirely based on impermissible hindsight bias”  and “the effect and result of Claim 1 (i.e., the TiN film 12 is etched while preventing the SiN film 13 from being etched, the etching selection ratio of the TiN film to the SiN film is increased, etching of the SiN film 13 by the etching gas is prevented while maintaining the characteristics as the SiN film) could not have been easily conceived” are not found persuasive. 

no TiN material claimed in claim 1 for the etching target film. Kanamura teaches in [0050, [0054], [0056], [0057] about varying etching selectivity ratio and etching conditions for SiN/SiO2 and SiN/SiOC for the formation of grooves without dispersion of depth and with good controllability (Kanamura, [[0600]). Furthermore Nishita clearly teaches in Fig. 4 that by adjusting oxidation time less than 10 min (for 10 minutes it is shown 6nm thickness of SiO2/18nm thickness of SiN and therefore the ratio is 1/3) the ratio could be equal to or smaller than 1/3 achieved. Takigawa also teaches in Fig. 1A and in [0025] about wherein a thickness ratio of L1/L2 of SiO2/SiN is smaller than 1/3.Therefore the etching of SiN film would be prevented based on etching selectivity as an outcome of the conditions.

In response to Applicant’s argument that the examiner’s conclusion of obviousness is based on improper hindsight reasoning, it must be recognized that any judgement on obviousness is in any sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which within the level of ordinary skill at the time of invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.
In re McLaughlin, 443 F.2d 1392; 170 USPQ 209

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897